Per Curiam.

The evidence is sufficient to support the allegation of fraud against both the defendants, and there appears no legal ‘objection to this form of action. Where the party hhs been induced, by such a fraudulent representation, t® *328pay his money, and accept a dééd, it is immaterial whether any, or what, cqvenánts are.contained In the.deed, .The purchaser so, defrauded, has’a right to treat the .deed as: a nullity, and may maintain An- action on the cá.sé for. the deceit. '.(Frost v. Raymond, 2 Caines' Rep. 193. Bostwick v. Lewis, 1 Day, 250. Com. Dig. Action on the Case for Deceit, (A. 8.)
-judgment’fot the,plaintiff.